                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

V.                        CASE NO. 4:17-CV-590-SWW-BD

$120,990.00 in U.S. CURRENCY                                                DEFENDANT

JANIE BROWN                                                                   CLAIMANT

                                         ORDER

       Judge Susan Webber Wright referred this case to this Court for settlement.

(Docket entry #54) A successful settlement conference was held on August 6, 2019. The

United States has agreed to dismiss against $65,000.00 of the Defendant U.S. Currency,

and Claimant Brown has agreed to consent to an order of forfeiture as to the remaining

$55,990.00 of the Defendant Currency.

       The Government has now filed an Unopposed Motion for Order of Forfeiture to

effectuate the terms of the settlement agreement. (#59) The motion is GRANTED. The

Claimant’s pending Motion to Suppress (#41) and the Government’s Motion for

Summary Judgment (#42) are both DENIED, as moot. The Clerk of Court is directed to

terminate this case. The Court will retain jurisdiction for purposes of enforcing the terms

of the parties’ settlement agreement.

       IT IS SO ORDERED, this 13th day of August, 2019.


                                              ____________________________________
                                               UNITED STATES MAGISTRATE JUDGE
